     Case 1:19-cv-02316-RC Document 85-2 Filed 05/04/21 Page 1 of 1


        C E R T I F I C A T E          O F    S E R V I C E


I, David Alan Carmichael, hereby certify that I delivered
by mail, the “Plaintiffs’ Immediate Response In Opposition
To Court Minute Order And Notice Of Defendant Misconduct;
Relief From The April 19, 2021 Order Is Requested” for
Carmichael v. Pompeo, case #1:19-CV-2316-RC.

The Clerk obtained the documents by electronic filing:

    Angela D. Caesar
    Clerk of Court, District Court of the United States
    United States Courthouse
    333 Constitution Ave NW
    Washington, DC 20001

    The Defendants were notified electronically:

    United States Attorney
    United States Attorney's Office
    Attn: Christopher Hair
    555 4th Street, N.W.
    Washington, D.C. 20530

    Courtesy Copies are mailed or delivered by other
    hardcopy service to:

    William Mitchell Pakosz
    Box 25
    Matteson, Illinois 60443

    Lawrence Donald Lewis
    966 Bourbon Lane
    Nordman, Idaho 83848

    And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.

                                David Alan Carmichael, Plaintiff
                                1748 Old Buckroe Road
/s/ David Alan Carmichael       Hampton, Virginia 23664
May 4, 2021                     david@freedomministries.life
                                (757) 850-2672
